
	

115 HR 4861 RH: Ensuring Quality Unbiased Access to Loans Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 688
		115th CONGRESS2d Session
		H. R. 4861
		[Report No. 115–890]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2018
			Mr. Hollingsworth introduced the following bill; which was referred to the Committee on Financial Services
		
		August 3, 2018Additional sponsor: Mr. Barr
			August 3, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To nullify certain guidance on deposit advance products, to require the Federal banking agencies to
			 establish standards for short-term, small-dollar loans made by insured
			 depository institutions, to exempt insured depository institutions and
			 insured credit unions from the payday lending rule of the Bureau of
			 Consumer Financial Protection, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Quality Unbiased Access to Loans Act of 2018 or the EQUAL Act of 2018. 2.Nullification of, and requirements for, guidance on deposit advance products The final guidance of the Federal Deposit Insurance Corporation titled Guidance on Supervisory Concerns and Expectations Regarding Deposit Advance Products (78 Fed. Reg. 70552; November 26, 2013) shall have no force or effect.
		3.Short-term, small-dollar loans
 (a)In generalNot later than 24 months after the date of the enactment of this Act, the Federal banking agencies shall each issue regulations, after providing for public notice and comment, to establish standards for short-term, small-dollar loans or lines of credit made available by insured depository institutions.
 (b)ConsiderationsIn issuing regulations to establish standards under subsection (a), the Federal banking agencies shall ensure that the standards encourage products that are consistent with safe and sound banking, provide fair access to financial services, and treat customers fairly.
 (c)Coordinated effortsIn issuing regulations to establish standards under subsection (a), the Federal banking agencies shall consult and coordinate with each other.
 (d)Effect on State lawRegulations issued under subsection (a) shall supersede any State law that sets standards for short-term, small-dollar loans or lines of credit made available by insured depository institutions.
 (e)DefinitionsFor purposes of this section, the terms insured depository institution and Federal banking agency have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.
 4.Exemption from payday ruleThe rule submitted by the Bureau of Consumer Financial Protection relating to Payday, Vehicle Title, and Certain High-Cost Installment Loans (published at 82 Fed. Reg. 54472 (November 17, 2017)) shall not apply to— (1)a loan made by an insured depository institution (as defined under section 3 of the Federal Deposit Insurance Act) on or after the date that the appropriate Federal banking agency (as defined under section 3 of such Act) issues the regulations described under section 3(a); or
 (2)a loan made by an insured credit union or noninsured credit union (as such terms are defined, respectively, under section 101 of the Federal Credit Union Act).
			
	
		August 3, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
